As filed with the Securities and Exchange Commission on March 10, 2017 Registration Nos.: 33-44782 811-6515 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 49 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 50 x Morgan Stanley Global Fixed Income Opportunities Fund (A Massachusetts business trust) (Exact Name of Registrant as Specified in Charter) 522 Fifth Avenue New York, New York 10036 (Address of Principal Executive Office) Registrant’s Telephone Number, Including Area Code: (800) 548-7786 Mary E. Mullin, Esq. 522 Fifth Avenue New York, New York 10036 (Name and Address of Agent for Service) Copy to: Carl Frischling, Esq. Perkins Coie LLP 1177 Avenue of the Americas New York, New York 10112 Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after this Post-Effective Amendment becomes effective. It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On (date) pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) of Rule 485. Amending the Prospectus and Updating Financial Statements If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 10thday of March, 2017. MORGAN STANLEY GLOBAL FIXED INCOME OPPORTUNITIES FUND By: /s/ John H. Gernon John H. Gernon President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No.49 has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date (1) Principal Executive Officer President and Principal Executive Officer By: /s/ John H. Gernon March 10, 2017 John H. Gernon (2) Principal Financial Officer Principal Financial Officer By: /s/ Francis J. Smith March 10, 2017 Francis J. Smith (3) Majority of the Trustees Independent Trustees Frank L. Bowman Joseph J. Kearns Michael F. Klein Patricia Maleski Michael E. Nugent (Chairman) W. Allen Reed Fergus Reid Kathleen A. Dennis Nancy C. Everett Jakki L. Haussler Dr. Manuel H. Johnson By: /s/ Carl Frischling March 10, 2017 Carl Frischling Attorney-in-Fact for the Independent Trustees EXHIBIT INDEX IndexNo. DescriptionofExhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
